Case 2:20-mc-00076-MWF-MRW Document 19 Filed 09/08/20 Page 1 of 4 Page ID #:691




  1 Alex J. Shepard, CA Bar No. 295058
    RANDAZZA LEGAL GROUP, PLLC
  2 2764 Lake Sahara Drive, Suite 109
    Las Vegas, Nevada 89117
  3 Telephone: 702-420-2001
    ecf@randazza.com
  4
    Attorneys for Intervenor
  5 Marc J. Randazza

  6                     IN THE UNITED STATES DISTRICT COURT
  7                         CENTRAL DISTRICT OF CALIFORNIA

  8
      In re:                                            Misc. Action No.
  9    Application of Daniel Snyder for an              2:20-mc-00076-MWF-MRW

 10    Order Directing Discovery from         SUPPLEMENT IN SUPPORT
       New Content Media Inc. d/b/a MEA       OF MARC J. RANDAZZA’S MOTION
 11    WorldWide Pursuant to 28 U.S.C. § 1782 TO INTERVENE AND STRIKE
                                              The Honorable Michael R. Wilner
 12

 13
               Intervenor Marc J. Randazza hereby submits this zest-free Supplement in
 14
      Support of his Motion to Intervene and Strike (Doc. No. 16) Petitioner Daniel Snyder’s
 15
      Supplemental Ex Parte Petition for Assistance in Aid of a Foreign Proceeding Pursuant
 16
      to 28 U.S.C. § 1782 to Serve Additional Document Requests and Deposition Topics
 17
      Identified in Exhibits T and U Hereto (Doc. No. 13) (the “Petition”).
 18
               After filing his Motion, Mr. Randazza became aware of a very similar issue
 19
      involving Snyder in the Eastern District of Virginia, Case No. 1:20-mc-00023-LO-TCB
 20
      (the “Virginia Petition”), seeking relief based on alleged connections with New
 21
      Content Media Inc. and MEAWW. (See Virginia Petition, attached as Exhibit 1.) Mr.
 22
      Randazza learned of the Virginia Petition on September 4, 2020 upon reading an article
 23

 24                                                 -1-
                  Supplement in Support of Marc J. Randazza’s Motion to Intervene and Strike
                                        2:20-mc-00076-MWF-MRW
 25
Case 2:20-mc-00076-MWF-MRW Document 19 Filed 09/08/20 Page 2 of 4 Page ID #:692




  1 published on the website <nbcsports.com>. (Mike Florio, “Mary Ellen Blair claims

  2 Daniel Snyder is using court filings as cover to defame her,” NBC Sports (Sept. 4,

  3 2020), attached as Exhibit 2.)1 The article discusses how one of the targets of

  4 discovery in the Virginia Petition, Mary Ellen Blair, filed an opposition to the Virginia

  5 Petition on September 3, 2020, arguing that Mr. Snyder filed that Petition for an

  6 improper purpose. (See Blair Opposition to Virginia Petition, Dkt. No. 23, attached as

  7 Exhibit 3.) On August 21, 2020, another party in the Virginia Petition had noted
  8 objections to Mr. Snyder's ulterior motives in seeking discovery. (See Opposition to

  9 Application by Comstock Holding Companies, Inc., Dkt. No. 6 (Aug. 21, 2020),

 10 attached as Exhibit 4.)2
 11          The Court should have the benefit of this information when it makes its decision

 12 on striking the Petition in whole or in part and what action should be taken for Snyder’s

 13 counsel running afoul of Cal. Rule Prof. Cond. 3.3(d). It shows that before the petition

 14 was filed in this court similar criticisms were raised in challenging how Snyder is going

 15 about this. Accordingly, to the extent that Snyder and his Counsel had neglected to

 16 adhere to rule 3.3(d) in that case, they were on notice not to forget in this matter days
 17 later.

 18

 19
 20
         1
 21           Available at: https://profootballtalk.nbcsports.com/2020/09/04/mary-ellen-blair-claims-
      daniel-snyder-is-using-court-filings-as-cover-to-defame-her/?partner=Yahoo (last accessed Sept. 8,
      2020).
 22       2
              This Opposition contained representations about a third party, Norman Chirite, who claimed
      these statements were false and subsequently moved to intervene to correct the record. (See Chirite
 23   Memo in Support of Motion to Intervene, Dkt. No. 13.)
 24                                                     -2-
                  Supplement in Support of Marc J. Randazza’s Motion to Intervene and Strike
                                            2:20-mc-00076-MWF-MRW
 25
Case 2:20-mc-00076-MWF-MRW Document 19 Filed 09/08/20 Page 3 of 4 Page ID #:693




  1        Dated: September 8, 2020.           Respectfully submitted,
                                               RANDAZZA LEGAL GROUP, PLLC
  2
                                               /s/ Alex J. Shepard
  3                                            Alex J. Shepard, CA Bar No. 295058
                                               2764 Lake Sahara Drive, Suite 109
  4                                            Las Vegas, NV 89117
  5                                            Attorneys for Intervenor
                                               Marc J. Randazza
  6

  7
  8

  9

 10
 11

 12

 13

 14

 15

 16
 17

 18

 19
 20

 21

 22
 23

 24                                             -3-
              Supplement in Support of Marc J. Randazza’s Motion to Intervene and Strike
                                    2:20-mc-00076-MWF-MRW
 25
Case 2:20-mc-00076-MWF-MRW Document 19 Filed 09/08/20 Page 4 of 4 Page ID #:694




  1                                                      Case No. 2:20-mc-00076-MWF-MRW

  2                              CERTIFICATE OF SERVICE

  3        I HEREBY CERTIFY that on September 8, 2020, I electronically filed the

  4 foregoing document with the Clerk of the Court using CM/ECF. I further certify that

  5 a true and correct copy of the foregoing document is being served via transmission of

  6 Notice of Electronic Filing generated by CM/ECF.

  7
  8                                             Respectfully submitted,

  9                                             /s/ Alex J. Shepard
 10                                             Alex J. Shepard

 11

 12

 13

 14

 15

 16
 17

 18

 19
 20

 21

 22
 23

 24                                              -4-
               Supplement in Support of Marc J. Randazza’s Motion to Intervene and Strike
                                     2:20-mc-00076-MWF-MRW
 25
